By the Court, Crockett, J.:
The action being ejectment, the plaintiff offered to prove that the defendant entered upon the demanded premises “ by the permission and as the tenant of the plaintiff.” But on the objection of the defendant that the evidence was irrelevant and immaterial, it was excluded by the Court, to which ruling the plaintiff excepted.
We can conceive of no ground- on which the ruling can be supported.
*437Judgment and order reversed, and cause remanded for a new trial.
Mr. Justice Niles did not express any opinion.